Citation Nr: 0017071	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from June 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In April 1999, the veteran withdrew his appeal concerning 
service connection for tinnitus.  Therefore, that issue is 
not currently before the Board.  

During the September 1999 hearing, the veteran raised the 
issue of payment additional benefits for his dependents.  
This matter is referred to the RO for investigation and 
action as appropriate.  


REMAND

The veteran seeks an initial disability rating greater than 
50 percent for PTSD.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the claim for an increased rating is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  

When there is a well grounded claim, VA has a duty to assist 
the veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the securing of pertinent VA and 
private medical records.  Robinette v. Brown, 8 Vet. App. 69, 
76 (1995).  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA).  In addition, as part 
of the duty to assist, VA is required to obtain evidence from 
the Social Security Administration and to give that evidence 
appropriate consideration and weight.  Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  

During the September 1998 VA psychiatric examination, the 
veteran related that he had been attending the VA outpatient 
clinic in Grand Rapids, Michigan, since June 1998.  He 
indicated during the September 1999 hearing that he continued 
to receive VA treatment on an outpatient basis.  In addition, 
during the September 1999 hearing, the veteran submitted 
copies of records associated with his claim for Social 
Security disability benefits.  However, the claims folder 
does not contain a complete copy of either the VA outpatient 
medical records or the Social Security records.  The RO 
should obtain these records on remand.      

The Board observes that, when a veteran disagrees with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Therefore, making every effort to ensure a 
complete record from the date of the veteran's claim is 
beneficial to the veteran.  

Finally, the Board finds that the evidence of record raises 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).  That is, the veteran has repeatedly 
asserted, and presented evidence to show, that he was 
unemployable due to his service-connected PTSD.  Although the 
RO has not previously addressed this issue, the Board has 
jurisdiction to, and in fact must, address the matter.  See 
VAOPGCPREC 6-96 (when the issue of entitlement to TDIU for a 
particular service-connected disability is raised in 
connection with a claim for an increased rating for that 
disability, the Board has jurisdiction to consider that 
issue).  However, because the Board finds that additional 
development is required with respect to the claim for an 
increased rating, the Board will also remand this issue to 
the RO for consideration.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should provide the veteran 
with a VA Form 21-8940, Veterans 
Application for Increased Compensation 
Based on Unemployability, and advise the 
veteran to complete and return the form 
within the appropriate time period.   

2.  The RO should attempt to secure the 
veteran's VA outpatient medical records 
dated from June 1998 to the present from 
the outpatient facility in Grand Rapids, 
Michigan.    

3.  The RO should request from the Social 
Security Administration copies of all of 
the veteran's disability determinations 
and all associated medical records.  

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 50 percent 
for PTSD.  The adjudication should also 
include consideration of whether the 
veteran is entitled to TDIU.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


